IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-10536
                         Summary Calendar



CHRISTOPHER COWAN,

                                         Plaintiff-Appellant,

versus

JAIME QUINTANILLA; PAUL COMPTON,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 1:96-CV-166
                       - - - - - - - - - -
                        November 12, 1997

Before JONES, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Christopher Cowan, Texas prisoner # 403565, challenges the

district court’s dismissal of his civil rights suit pursuant to

Heck v. Humphrey, 512 U.S. 477 (1994).   Cowan alleged that his

due process rights were violated because he was denied the right

to present certain evidence and witnesses on his behalf at

several hearings and on one occasion, he pleaded not guilty to

the disciplinary charge, but the hearing officer recorded that he

had pleaded guilty.   Favorable determination of these claims

would necessarily imply the invalidity of the challenged

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-10536
                                -2-

disciplinary hearing.   Cowan has not shown that these

disciplinary hearings have been called into question by a state

or federal court, or otherwise invalidated.   Accordingly, his

claim for monetary damages for these alleged due process

violations are not cognizable under § 1983.     See Heck, 512 U.S.

at 487; Edwards v. Balisok, 117 S. Ct. 1584, 1586 (1997).

     Furthermore, Cowan’s claims of inadequate reasons for

excluding his evidence or for the punishment imposed in violation

of prison rules are not cognizable under § 1983.    Jackson v.

Cain, 864 F.2d 1235, 1251-52 (5th Cir. 1989).    The district

court’s judgment concerning these claims is affirmed on that

basis.   See Bickford v. Int'l Speedway Corp., 654 F.2d 1028, 1031

(5th Cir. 1981).

     AFFIRMED.